Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29-30 the phrase “in which the or each other end group” appears. This is not proper English, and the implied claim limitations are not clear. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegler et al (US 2013/0197275 A1).
Regarding claims 21-33 and 39 Spiegler teaches a composition. (abstract). The composition contains a glycol polymer overlapping the Markush structure of claim 26 and 32. See p 22-32. The oxide groups which form the glycol portion may be ethylene or propylene or mixtures thereof. The ending R group is farnesol, see p 30. The other end group may be a hydrogen.
This is used in a lubricant composition (a lubricant composition is any composition which may reduce friction on a surface).  See p 238-243. This is used with other additives such as corrosion inhibitors, antioxidants, other additives, see p 241. The composition includes other oils such as mineral oils and polyol esters and others. See p 267-268.
The additive is used as a stabilizer/surfactant.
Claims 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al (US 2009/0283712 A1) and Spiegler et al (US 2013/0197275 A1).
Zyhowski teaches a lubricant composition for a refrigerator, see p 5.
The lubricant contains Refrigerants including HFO-1234Y or HFO-1234ze, see p 10.
The lubricant contains a stabilizer which is farnesol, see p 17. Other stabilizers may be used, see p 25-26. Zyhowski does not specifically state the use of a glycol with a terpenoid end group.
To see what Spiegler teaches please see above. It would have been obvious to one or ordinary skill in the art at the time of the invention to use the additive of Spiegler in the invention of Zyhowski. Zyhowski already calls for use of a mixture of stabilizers, and specifically cites farnesol as a good stabilizer. The glycol with a farnesol endgroup taught in Spiegler is an effective stabilizer for a lubricant composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771